Opinion by
Johnson, J.
At the trial it was stipulated that the facts and issues herein are similar in all material respects to those involved in United States v Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 70 dozen seed bead necklaces out of 170 dozen, invoiced as contained in case No. 7, and I0u/i2 dozen seed bead necklaces out of 102 dozen, invoiced as contained in case No. 16, reported by the inspector as landed in bad order, was not in fact imported nor received by the importer. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon such portions of the merchandise agreed by counsel as missing from the cases reported by the inspector as landed in bad order.